Citation Nr: 0304999	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1982 to August 
1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter for further development in March 
2001, and that the action requested in its remand has been 
accomplished to the extent possible.  This case is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have a right knee disorder that is 
related to active service.

2.  The veteran does not have a current diagnosis of 
bronchitis that is related to active service.

3.  The veteran does not have bilateral hearing loss that is 
related to active service.

4.  The veteran does not have a disability associated with 
vision loss that is related to active service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  Bronchitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

3.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.655 (2002).  

4.  Vision loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been afforded multiple Department of Veterans 
Affairs (VA) examinations to determine the existence and/or 
etiology of his claimed disabilities, and there are also 
treatment records that further assist the Board in its 
consideration of the issues on appeal.  The Board also notes 
that the veteran has been advised by the regional office (RO) 
of the need to submit evidence of both the existence of the 
claimed conditions and their relationship to service by way 
of the initial rating decision in May 1999, the December 1999 
statement of the case, and June 2000 supplemental statement 
of the case.  In May 2002, the veteran was also provided with 
notice of the VCAA and requested to provide evidence of 
treatment for his claimed disabilities, and in July 2002, the 
veteran was afforded with additional medical examinations and 
notified of the results of those examinations in a September 
2002 supplemental statement of the case.  Thus, the veteran 
has clearly been aware of the steps that the RO was taking to 
support his claims and the action that he could take to 
supplement those steps.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Moreover, the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding relevant records or documents that have 
not already been obtained or that are not adequately 
addressed in documents contained in the claims folder.  
Accordingly, the Board finds that no further notice and/or 
development is required in this matter under the VCAA.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
then operated to establish when a hearing loss could be 
service connected.  Hensley at 159.  For the purposes of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 
26 or greater; or when word recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

Service examination in March 1982 revealed no relevant 
complaints or findings.  Visual acuity was noted to be 20/20 
bilaterally, and hearing thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz on the right were 5, 5, 10, 5, and 0 decibels, 
respectively, and on the left, 5, 5, 5, 5, and 10 decibels, 
respectively.

Service medical records reflect treatment for an upper 
respiratory infection in April 1982. 

A November 1982 service audiogram was interpreted to reveal 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
on the right of 10, 5, 5, 5, and 25 decibels, respectively, 
and on the left, 5, 5, 15, 5, and 15 decibels, respectively. 

A September 1983 service audiogram was interpreted to reveal 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
on the right of 0, 10, 10, 5, and 20 decibels, respectively, 
and on the left, 0, 5, 15, 5, and 15 decibels, respectively.  
In October 1984, the veteran's visual acuity was 20/20 
bilaterally, and hearing thresholds at 500, 1000, 2000, 3000, 
and 4000 were 15, 5, 5, 5, and 20, on the right, and 15, 5, 
15, 5, and 15, on the left.  

In November 1984, it was noted that the veteran complained of 
low back pain with radiating pain into the right leg.

Visual acuity in September 1985 continued to be at 20/20 and 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 were 5, 
5, 0, 5, and 15, on the right, and 10, 0, 5, 5, and 10, on 
the left.

In December 1985, the assessment was viral respiratory 
infection with mild laryngeal/trachiatis, early bronchitis.

In January 1987, the veteran complained of right knee pain as 
a result of slipping during the installation of some ceiling 
tiles.  The assessment was knee strain.

In June 1987, the veteran's visual acuity was 20/20, and his 
hearing acuity at 500, 1000, 2000, 3000, and 4000 Hertz was 
0, 0, 0, 0 and 5, on the right, and 0, 0, 5, 0 and 50, on the 
left.

In October 1987, the veteran was treated for viral bronchitis 
that was noted to have had a typical course.

Periodic service examination in December 1987 revealed no 
relevant complaints or findings.  Visual acuity was noted to 
be 20/20 bilaterally, and hearing thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz on the right were 0, 0, 0, 0, and 
15 decibels, respectively, and on the left, 0, 0, 0, 0, and 5 
decibels, respectively.

In September 1988, the veteran was evaluated for glasses, and 
examination revealed unaided visual acuity of 20/30-1 on the 
right, and 20/40-1 on the left.  The diagnosis was myopia.  
It was subsequently noted that his corrected visual acuity 
was 20/20.  Hearing thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz were 0, 0, 5, 5, and 15 decibels, on the right and 
5, 0, 5, 0, and 0 decibels, on the left.

Periodic examination in August 1989 again revealed no 
relevant complaints or findings.  Visual acuity was 20/40, 
uncorrected, and 20/20, corrected, and hearing thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz on the right were 10, 
5, 5, 5, and 10, and on the left, 5, 5, 10, 5, and 10.

In December 1989, there was an assessment of viral 
rhinitis/pharyngitis.  In June 1990, the veteran obtained a 
new eye prescription with a continuing diagnosis of myopia.

In August 1990, the veteran's corrected visual acuity was 
20/20, and his hearing acuity at 500, 1000, 2000, 3000, and 
4000 Hertz was 5,10, 10, 5 and 20, on the right, and 0, 0, 0, 
5 and 10, on the left.

In May 1991, the veteran was treated for an upper respiratory 
infection.  

Periodic physical examination in January 1993 revealed visual 
acuity of 20/70, uncorrected and 20/20, corrected.  Hearing 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
5, 5, 5, and 25, on the right, and 0, 0, 5, 0, and 10, on the 
left.  It was noted that the veteran exhibited a high 
frequency hearing loss on the right ear that was considered 
to be nonprogressive in nature.  It was recommended that the 
veteran use glasses and hearing protection.

Hearing thresholds on August 1993 audiometric evaluation at 
500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 5, 5, and 
20, on the right, and 5, 0, 5, 0, and 10, on the left.  

In April 1994, the veteran reported right knee pain for the 
previous one and a half weeks from an unknown cause.  It was 
noted that the veteran had similar knee pain several years 
ago that was diagnosed as ligament strain.  Examination 
revealed slight tenderness to palpation at the medial tibial 
tendonous insertion.  The assessment was possible tendonitis 
around insertion.  In April 1996, there was a diagnosis of 
acute pharyngitis.

VA general medical examination in November 1998 revealed that 
the veteran reported no current episodes of right knee pain, 
as he had stopped running.  Beginning in the 1980's, he 
started having annual bouts of bronchitis.  The last one was 
reportedly weeks earlier.  Relevant examination was negative.  
The impression included recurrent bronchitis, with no 
respiratory distress, and history of right retropatellar pain 
with no evidence of residual.

November 1998 VA eye examination revealed corrected vision of 
20/20, bilaterally.  Intraocular pressures were 14 on the 
right and 15 on the left, the remaining evaluation was 
considered negative, and the impression was no eye pathology.

On the authorized audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
10
0
15
10
15

Pure tone threshold averages were 16 decibels on the right 
and 10 on the left, and word recognition ability was 100 
percent, bilaterally.  

VA outpatient records from April 2000 reflect that the 
veteran reported a 4 day history of right knee popping 
without locking/buckling, pain or trauma.  Examination 
revealed some crepitus with movement, but no swelling, laxity 
or tenderness.  X-rays were interpreted to reveal negative 
findings.  The assessment was knee pain-probable early 
patellofemoral syndrome.

VA eye examination in August 2002 revealed complaints of 
blurred vision, but corrected vision was again found to be 
20/20, bilaterally, with intraocular pressures of 16 on each 
eye and the remaining examination considered negative.  The 
impression was no eye pathology.  

The record reflects that the veteran failed to report for his 
scheduled audiological examination in August 2002, without 
explanation or an indication of any desire on his part to 
reschedule the examination.

VA general examination in August 2002 revealed that the 
veteran denied any additional episodes of bronchitis since 
relocating to Arizona in 1998.  The examiner noted that it 
appeared that the episodes of bronchitis in service were 
acute, including one lasting a few weeks in December 1985.  
As for the right knee, the veteran did experience a problem 
in April 2000, but examination indicated only some crepitus 
and the physician at that time believed that he had some 
early patellofemoral syndrome.  The veteran stated that his 
right knee had not bothered him significantly since that 
episode until the previous day, when after prolonged 
standing, he developed lateral knee pain, which this examiner 
believed was probably different from his usual knee symptoms.  
The veteran denied that the knee hurt him while sitting.  
Physical examination revealed some right knee discomfort when 
hopping on the right foot and range of motion was from 0 to 
128 degrees with pain at full flexion due to his acute knee 
problem.  There was also slight popping and crepitus with 
range of motion, but no lateral instability, no swelling, and 
only some mild diffuse tenderness over the posterolateral 
tendons of the knee.  

The impression was history of episodes of prolonged 
bronchitis in the service as reported by the veteran with the 
notes supporting episodes of bronchitis, but none alleged 
since 1998, and history of retropatellar pain syndrome, which 
may have flared once in year 2000, but generally without 
ongoing knee problems (coincidentally for these past two days 
he had what appeared to be an acute right knee strain, which 
was not clearly a flare-up of his old problem).

In a September 2002 handwritten addendum to the report from 
the August 2002 examination, the examiner further noted that 
chest X-rays revealed negative findings with respect to both 
the veteran's lungs and right knee, and that there was no 
evidence of current lung disease.


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
initially observes that despite the treatment records and 
multiple VA examinations, since the evidence does not reflect 
a current diagnosis or finding of disability associated with 
the veteran's hearing, his eyes, right knee, or bronchitis, 
there is no current evidence of disability that can be linked 
to service.  In this regard, while there was a diagnosis of 
early retropatellar pain syndrome in April 2000, the examiner 
did not specifically link that diagnosis to any symptoms in 
service (the Board notes that there were two documented 
episodes of right knee pain in service, one in January 1987 
and one in April 1994), and there is still no such connection 
evidence in the record.  The Board further notes that the 
August 2002 general medical examiner diagnosed only a history 
of retropatellar pain syndrome which may have flared once in 
year 2000, and found that the veteran's right knee complaints 
at the time of the August 2002 examination appeared to be 
related to an acute right knee strain, which was not clearly 
a flare-up of his old problem.  It has also been held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be established.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, 
the August 2002 VA general medical examiner specifically 
noted that the veteran had reported no episodes of bronchitis 
since 1998, and that there was no current evidence of any 
chronic bronchial condition.  

Similarly, examination of the eyes has consistently revealed 
no evidence of eye pathology and it should further be noted 
that refractive error such as myopia is not a disability for 
VA disability compensation purposes.  38 C.F.R. § 4.9 (2002).

As for the veteran's claimed hearing loss, while there were 
in-service hearing threshold findings in excess of 20 
decibels at 4000 Hertz on the right ear prior to separation 
as required under Hensley v. Brown, supra, the evidence of 
current hearing acuity does not satisfy the hearing loss 
disability criteria of 38 C.F.R. § 3.385 (2002) as to either 
ear.  Moreover, although the most recent audiological 
examination results are from November 1998, the claims file 
reflects that the veteran failed to report for a more recent 
examination in August 2002 without explanation or an 
expressed desire to reschedule the evaluation, and the Board 
therefore finds that it is permitted to address the issue of 
entitlement to service connection for bilateral hearing loss 
on the basis of the evidence that is currently of record.  
38 C.F.R. § 3.655(b) (2002).

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Court has also held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292,296 (1991).  Consequently, since 
"disability" for VA compensation purposes is not shown to 
exist as to any of the veteran's claims on appeal, a 
preponderance of the evidence is clearly against entitlement 
to service connection for a right knee disorder, vision loss, 
bronchitis, or bilateral hearing loss.

While the Board recognizes that the veteran may be concerned 
that he may subsequently develop chronic bronchitis, hearing 
loss, a right knee disorder or an eye disorder that may have 
a link to service, entitlement to service connection 
predicated on such contingencies is not permitted.  Evidence 
of a current disability is required, not merely the 
possibility of such disability.  In addition, as the veteran 
has also not shown any special expertise in the field of 
medicine, his lay opinions as to the existence of current 
disability associated with his bilateral hearing, vision, 
bronchitis or right knee is of little or no weight.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Parenthetically, the Board notes that even if the Board were 
persuaded that the medical evidence of record sufficiently 
demonstrated a current disability associated with one or more 
of the veteran's claimed disorders, there would also need to 
be medical evidence linking that disability to service, and 
there is no such evidence of record.

In summary, the Board finds that the more specific and 
probative evidence is against the existence of any current 
disability associated with the veteran's hearing, vision, 
bronchitis or right knee.  Consequently, the veteran's claims 
must be denied.


ORDER

The claims for service connection for a right knee disorder, 
bronchitis, bilateral hearing loss and vision loss, are 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

